Citation Nr: 0807101	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-35 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for the claimed post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from October 1967 to 
May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO rating action that 
denied service connection for PTSD.  


VACATUR

The Board issued a decision in April 2007 that denied service 
connection for PTSD and also denied an evaluation in excess 
of 10 percent for the service-connected pulmonary 
tuberculosis.  

In June 2007, the veteran submitted a Motion for 
Reconsideration of the Board's decision regarding service 
connection for PTSD, enclosing VA treatment records and a VA 
physician's opinion not previously reviewed by the RO or the 
Board.  The veteran did not provide a waiver of RO review of 
that evidence.  

The Board may vacate an appellate decision when the veteran 
has been denied due process.  See 38 U.S.C.A. § 7104 (West 
2007); 38 C.F.R. § 20.904 (2007).  In this case, a Deputy 
Vice Chairman of the Board reviewed the veteran's motion and 
determined that the Board's decision without consideration of 
the evidence submitted by the veteran was a violation of due 
process.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998) 
and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be in the 
constructive possession of VA adjudicators during 
consideration of a claim, regardless of whether those records 
are physically on file).  

Accordingly, the Board vacates it decision of April 2007 as 
regards the issue of service connection for PTSD.  

In view of the Board's order vacating its April 2007 decision 
as regards the issue of service connection for PTSD, that 
matter is being simultaneously remanded to the RO as though 
the April 2007 Board decision  had never been issued.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will advise the veteran when further action is 
required on his part.  



ORDER

The Board's April 27, 2007 decision denying service 
connection for PTSD is vacated.  



REMAND

The RO's rating decision of December 2005, and the subsequent 
Board decision in April 2007, denied service connection for 
PTSD based on a finding that there was no competent diagnosis 
of PTSD.  Because there was no competent diagnosis of the 
disorder there was no finding in regard to the validity of 
the veteran's claimed stressors.

The evidence submitted by the veteran in June 2007 consists 
of the following: VA psychiatric outpatient treatment records 
dated from January-February 2007 showing treatment for PTSD; 
and, a PTSD questionnaire signed by the veteran's VA 
psychiatrist stating that the veteran was diagnosed with both 
PTSD and schizophrenia, and that the PTSD condition was 
related to military service.  

The veteran did not enclose a waiver of RO jurisdiction.  
Accordingly, the claim must be remanded to the RO for 
consideration of the new evidence in the first instance.  See 
38 C.F.R. § 20.1304 (2006); see also Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Further, since the new evidence shows what is arguably a 
competent diagnosis of PTSD, the veteran's claimed stressors 
should be pursued for verification.  The Board notes that the 
veteran submitted a PTSD stressor report in July 2005 in 
which he cited participating in combat on specific days in 
July and August 1968 while assigned to C Company, 1st 
Battalion, 38th Infantry Regiment, 2nd Infantry Division; the 
file does not show that a request has been submitted to the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
for appropriate development. 

Following an appropriate period for stressor development, the 
veteran should be again examined by a VA psychiatrist to 
determine whether he has an acquired psychiatric disorder, to 
include PTSD, which is due to or aggravated by military 
service.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.   This specifically 
includes obtaining VA treatment records not already 
associated with the file.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran a 
letter advising him of the criteria to 
establish entitlement to service 
connection for PTSD.  The letter should 
ask the veteran to advise VA of any VA or 
non-VA medical facilities having 
treatment records relevant to his claim, 
and should specifically advise him of the 
lay evidence acceptable toward 
establishing service-related stressors.  

2.  Whether or not the veteran responds, 
the RO should obtain current VA treatment 
records not already on file.  

3.  The RO should submit a request to 
JSRRC requesting research of the 
veteran's claimed stressors while 
assigned to C/1-38th Infantry.  JSRRC's 
response, whether positive or negative, 
should be associated with the file.  

4.   The RO should schedule the veteran 
for VA examination by a psychiatrist.  
The entire claims file must be made 
available to the psychiatrist designated 
to examine the veteran, and the examiner 
should indicate in the report that the 
entire file was reviewed.  

The examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should provide a current 
psychiatric diagnosis for the veteran.  
Also, based on the review of the file and 
examination of the veteran, the 
psychiatrist should state an opinion as 
to whether it is at least as likely as 
not that the veteran has an acquired 
psychiatric disability that is due to or 
aggravated by military service.  

If the examiner cannot state the requested 
opinion without resorting to speculation, 
he or she should so indicate.  The 
examiner should set forth all examination 
findings and diagnoses, along with the 
compete rationale for all conclusions 
reached.  

5.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
service connection in light of all 
pertinent evidence and legal authority.  

7.  If the benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


